Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Rubin, J.), rendered May 15, 1981, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
In view of the defendant’s failure to seek to withdraw his guilty plea prior to sentencing, his claim with regard to the sufficiency of the plea allocution has not been preserved for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, a review of the record clearly reveals that the defendant freely and voluntarily entered his plea of guilty after being fully advised of his constitutional rights. Although at some point prior to sentencing, the defendant indicated his desire to withdraw his guilty plea on the ground that he was coerced by defense counsel, the defendant specifically declined to pursue his claim of coercion when questioned by the sentencing court.
The defendant’s claim that he was denied the effective assistance of counsel is similarly without merit. The record establishes that the defendant was adequately represented by defense counsel and obtained a favorable plea bargain. Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.